Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes all previous objection and 112b and 102 rejections.
The previous restriction and 103 rejections have been maintained but the position has been modified due to the amendment.

	 
Claim Rejections - 35 USC § 103
Claim(s) claims 1, 4, and 10-11 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Murayama et al. (US 20160240730 listed on IDS) in view of Ono et al. (US 20150249215) and further in view of Tsai et al. (US 20070262704).
As to claims 1, 4, and 10-11, Murayama (abs., claims, examples, figures, 17, 23, 90-91) discloses a QLED comprises the claimed electrodes, LE layer between HTL (TPD, a-NPD, etc.) and ETL, and core-shell quantum dot. Murayama dislcoes the HTL may contain polymeric materials.:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Murayama is/are silent on the claimed small molecule and polymeric HTLs.
In the same area of endeavor, Ono (abs., claims, examples, figures, 5, 37-42, 81, 109-115) discloses a polymeric HTL for OLED that provides high performance because of the increased triplet energy and hole transport:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
The generic structure embraced the claimed formula 2 of claim 4. 
Murayama and Ono is silent on the claimed small molecule HTL.
In the same area of endeavor, Tsai (abs., claims, examples, figures, 2, 7) discloses an HTL for OLED that retains the large triplet energy of carbazole and enhances morphological stability with extra chemical stability:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The generic structure also embraces the claimed formula L1 of claim 11:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Therefore, as to claims 1, 4, and 10-11, it would have been obvious to one of ordinary skill in the art to have modified the HTL composition disclosed by Murayama and added the polymeric HTL of Ono and further replaced the small molecule HTL with the one of Tsai, because the resultant QLED would yield improved performance. Furthermore, as to the new limitation of claim 1, one of ordinary skill in the art would obviously recognized to adjust the weight ratio of polymeric HTL of Ono and small molecule HTL of Tsai at 10%, 25%, 50%, 75%, 85%, 95%, etc. as a routine laboratory or manufacturing practice to obtain an optimal property of the combination. 
The references are silent on the claimed residual film ratio.  Accordingly, the examiner recognizes that not all the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components, in the case, core-shell quantum dot and polymeric and small molecule HTL.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the residual film ratio, would necessarily flow from a composition containing all the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.

		
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
The applicant individually attacked Murayama (19:2-3) for not teaching the claimed polymeric and small molecule HTL materials.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP-2145.  Ono and Tsai teach  teaching the claimed polymeric and small molecule HTL materials with motivations of enhancing morphological stability with extra chemical stability and enhancing performance by increasing triplet energy and hole transport.  Tsai and Ono alleviate the deficiency of Murayama.
The applicant argued (19:4) the reference fail to teach the claimed residual film ratio.  The examiner recognizes that not all the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components, in the case, core-shell quantum dot and polymeric and small molecule HTL.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the residual film ratio, would necessarily flow from a composition containing all the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.  Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise.  A case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103.  See MPEP § 2184.  In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
	The applicant argued (20:1-2) all the references fail to teach the claimed ratio of olymeric HTL and small molecule HTL materials.  The examiner asserts one of ordinary skill in the art would obviously recognized to adjust the weight ratio of polymeric HTL of Ono and small molecule HTL of Tsai at 10%, 25%, 50%, 75%, 85%, 95%, etc. as a routine laboratory or manufacturing practice to obtain an optimal property of the combination.  The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649. See MPEP-2143.	
Therefore, the previous restriction and 103 rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766